           Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 1 of 18                     FILED
                                                                                    2020 Jan-16 PM 03:29
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

WILLIE MOODY, JR.,                         )
individually,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )    Civil Action No. ________________
                                           )
HITECH LANDSCAPE, DESIGN                   )
& MANAGEMENT, INC.                         )
a domestic corporation,                    )
                                           )
                                           )
     Defendant.                            )
______________________________

                                    COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter “MOODY” or “Plaintiff”)

hereby sues Defendant, HITECH LANDSCAPE, DESIGN & MANAGEMENT,

INC., a domestic corporation, (hereinafter “Defendant”) for injunctive relief,

attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (hereinafter “ADA”), and the ADA

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                           JURISDICTION AND VENUE

      1.       This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action
            Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 2 of 18



pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon Defendant, HITECH LANDSCAPE, DESIGN &

MANAGEMENT, INC., failure to remove physical barriers to access and violations

of Title III of the ADA.

       2.       Venue is properly located in the Northern District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

        3.      Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility due to permanent spinal damage

sustained when he was wounded while serving his country in the United States

Army. Plaintiff’s condition is one that constitutes a physical impairment which

impacts and substantially limits the major life activity of walking and having

complete use of his extremities and as such is a qualified disability under the ADA.

       4.       Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s


                                       Page 2 of 18
           Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 3 of 18



civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make areas that

the he frequents more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the Subject Facility as soon as it is accessible

(“Advocacy Purposes”).

      5.       Defendant, HITECH LANDSCAPE, DESIGN & MANAGEMENT,

INC., is a domestic corporation registered to do business and, in fact, is conducting

business in the State of Alabama and within this judicial district.

                            FACTUAL ALLEGATIONS

      6.       In October of 2019, Plaintiff attempted to patronize the “Sunoco” gas

station and convenience store located at 820 Green Springs Highway, Homewood,

Alabama, 35209.

      7.       HITECH LANDSCAPE, DESIGN & MANAGEMENT, INC., is the

owner, lessor, and/or operator/lessee of the real property and improvements that are

the subject of this action referenced herein as the “Subject Property” and/or “Subject

Facility”.




                                      Page 3 of 18
           Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 4 of 18



      8.       Plaintiff frequently travels to and spends time in the Birmingham area

as he receives treatment for his medical conditions there. He also frequently makes

day and overnight trips to Birmingham to visit with his immediate family that reside

in the city and its surrounding areas.

      9.       Plaintiff’s access to the Sunoco located at 820 Green Springs Highway,

Homewood, Alabama 35209, Jefferson County Tax Assessor’s parcel identification

number 29 00 23 1 003 027.000 (“Subject Property”, “Subject Facility”), and/or full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein was prevented and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, HITECH LANDSCAPE, DESIGN & MANAGEMENT, INC., is

compelled to remove the physical barriers to access present and correct the ADA

violations that exist at the Subject Property, including those set forth in this

Complaint.

      10.      Plaintiff has visited, and/or attempted to patronize the Subject Property

at least once before as a customer and advocate for the disabled. Plaintiff intends on

revisiting the Subject Property within six months of the filing of this Complaint or

sooner, as soon as the barriers to access detailed in this Complaint are removed. The

purpose of the revisit is to be a regular customer, to determine if and when the




                                         Page 4 of 18
        Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 5 of 18



Subject Property is made accessible, and to maintain standing for this lawsuit for

Advocacy Purposes.

      11.    Plaintiff intends on revisiting the Subject Property to purchase goods

and/or services as a regular customer as well as for Advocacy Purposes, but does not

intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the subject public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

      12.    Plaintiff traveled to the Subject Property as a customer and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to access present at the Subject Property.

                                      COUNT I

      13.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      14.    The Subject Property is a public accommodation and service

establishment.




                                       Page 5 of 18
       Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 6 of 18



     15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

     16.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     17.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     18.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as an intended patron and as an independent

advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

     19.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations


                                     Page 6 of 18
         Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 7 of 18



commonly offered at the Subject Property but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the Subject Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

      20.       Defendant, HITECH LANDSCAPE, DESIGN & MANAGEMENT,

INC., has discriminated against Plaintiff (and others with disabilities) by denying

his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Subject Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

      21.       Defendant, HITECH LANDSCAPE, DESIGN & MANAGEMENT,

INC., will continue to discriminate against Plaintiff and others with disabilities

unless      and   until   Defendant,     HITECH       LANDSCAPE,       DESIGN      &

MANAGEMENT, INC., is compelled to remove all physical barriers that exist at

the Subject Property, including those specifically set forth herein, and make the

Subject Property accessible to and usable by Plaintiff and other persons with

disabilities.




                                       Page 7 of 18
       Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 8 of 18



     22.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                                     PARKING

            a. The Plaintiff could not safely offload his wheelchair
               from his vehicle because there is no designated van
               accessible parking present (which is required to
               provide sufficient space for Plaintiff to safely and
               independently exit his vehicle) in violation of Section
               4.6 of the 1991 ADAAG and Sections 208, 302 and 502
               of the 2010 ADAAG. This violation made it dangerous
               and difficult for Plaintiff to exit and re-enter his vehicle
               while parked at the Subject Property.

            b. The Plaintiff could not safely utilize the parking facility
               because several of the designated accessible parking
               spaces are not level in all directions in violation of
               Section 4.6.3 of the 1991 ADAAG and Section 502.4
               of the 2010 ADAAG. This violation made it dangerous
               for Plaintiff to attempt to transfer from his vehicle to
               his wheelchair (and vice versa) using the designated
               accessible parking.

            c. The Plaintiff could not safely utilize the parking facility
               because the access aisle serving the designated
               accessible parking space is not level in all directions in
               violation of Section 4.6.3 of the 1991 ADAAG and
               Section 502.4 of the 2010 ADAAG. This violation
               made it dangerous and difficult for Plaintiff to transfer
               from his vehicle to his wheelchair (and vice versa)
               using the designated accessible parking.

                                      Page 8 of 18
Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 9 of 18




    d. The Plaintiff could not safely utilize the parking facility
       because the designated accessible parking spaces have
       an access aisle that is not level in all directions and does
       not extend the full length of the parking spaces it serves
       without obstruction (due to the sloped obstruction
       created by the position of the built-up curb ramp within
       the access aisle) in violation of Section 4.6.3 of the
       1991 ADAAG and Section 502.4 of the 2010 ADAAG.
       This violation made it dangerous and difficult for
       Plaintiff to transfer from his vehicle to his wheelchair
       (and vice versa) using the designated accessible
       parking.

         PATHS OF TRAVEL/ACCESSIBLE ROUTES
                      (Exterior)

    e. The Plaintiff could not independently use the curb
       ramp to access the subject facility without suffering
       overexertion and fatigue because the running slope of
       the curb ramp is too steep. Violation: The curb ramp
       (the only means of access to wheelchair users) has a
       run which exceeds the maximum slope requirement
       (8.33%) set forth in Section 4.7.2 of the 1991 ADAAG
       and Section 406.1 of the 2010 ADAAG.

    f. The Plaintiff could not safely traverse the path of travel
       from the parking area to the storefront entrance doors
       because the curb ramp lacks the required unobstructed
       level landing. Violation: The ramp does not have an
       unobstructed and level surface for its landing in
       violation of Sections 4.7 and 4.8 of the 1991 ADAAG
       and Sections 405 and 406 of the 2010 ADAAG. This
       violation made it dangerous and difficult for Plaintiff
       to access the Subject Facility.



                              Page 9 of 18
Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 10 of 18



                 ACCESS TO GOODS/SERVICES
                          (Exterior)

    g. The Plaintiff could not independently access the
       bagged ice cooler (one of two ice coolers) positioned
       on the storefront built-up curb because it has no level
       maneuvering clearance for wheelchair users to gain
       access to the cooler’s outward swinging doors.
       Violation: There is no clear ground space for forward
       or side reach access to the bagged ice cooler doors in
       violation of Sections 4.2.5 and/or 4.2.6 of the 1991
       ADAAG and Section 306 of the 2010 ADAAG. This
       violation made plaintiff feel isolated and separate from
       Defendant’s able-bodied patrons.

    h. The Plaintiff could not independently access the
       bagged ice cooler positioned off of the storefront curb
       because it has handles that are too high to reach and no
       level maneuvering clearance for wheelchair users to
       gain access to the cooler’s outward swinging doors.
       Violation: The cooler door handles are too high for a
       forward reach and there is no clear ground space for
       forward or side reach access to the bagged ice cooler
       doors in violation of Sections 4.2.5 and/or 4.2.6 of the
       1991 ADAAG and Sections 306 and 308 of the 2010
       ADAAG. This violation made plaintiff feel isolated
       and separate from Defendant’s able-bodied patrons.

    i. The Plaintiff could not independently use the curb
       ramp to access the exterior restroom without suffering
       overexertion and fatigue because the running slope of
       the curb ramp is too steep. Violation: The curb ramp
       (the only means of access to the restroom for
       wheelchair users) has a run which exceeds the
       maximum slope requirement (8.33%) set forth in
       Section 4.7.2 of the 1991 ADAAG and Section 406.1
       of the 2010 ADAAG.

                           Page 10 of 18
Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 11 of 18




    j. The Plaintiff could not safely use the public restroom
       entrance due to a lack of level maneuvering clearance
       at the outward swinging entry doors. Violation: The
       paved area immediately outside the restroom entry
       door has inclined approach that extends into the level
       maneuvering clearance required for a wheelchair user
       to approach and access the outward swinging restroom
       entry door in violation of Section 4.13.6 of the 1991
       ADAAG and Section 404.2.4.1 of the 2010 ADAAG.
       This violation made it difficult and stressful for
       Plaintiff to access restroom.

                   ACCESSIBLE RESTROOM

    k. The Plaintiff could not use the toilet independently as
       the required side wall and rear wall grab bars were
       positioned too high in violation of Section 4.17.6 and
       Figures 30(c) and 30(d) of the 1991 ADAAG and
       Sections 604.5.1 and 604.5.2 of the 2010 ADAAG.

    l. The Plaintiff could not use the side wall grab bar
       without difficulty as the toilet paper dispenser was
       mounted to abut the grab bar from underneath which
       obstructed Plaintiff’s ability to fully grasp the bar
       where the dispenser is located. Violation: The toilet
       paper dispenser is mounted at a noncompliant
       proximity to the side wall grab bar in violation of
       Section 4.16.6 of the 1991 ADAAG and Section 604.7
       of the 2010 ADAAG.

    m. The Plaintiff could not safely access the toilet because
       it sits too high. Violation: The toilet seat height is too
       high when measured from the floor to the seat in the
       lowered position in violation of Section 4.16.3 of the
       1991 ADAAG and Section 604.4 of the 2010 ADAAG.


                            Page 11 of 18
Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 12 of 18



                 MAINTENANCE PRACTICES

    n. Defendant has a practice of failing to maintain the
       accessible features of the facility, creating barriers to
       access for the Plaintiff, as set forth herein, in violation
       of 28 CFR § 36.211. This practice prevented access to
       the plaintiff equal to that of Defendant’s able-bodied
       customers causing Plaintiff danger, anxiety,
       humiliation and/or embarrassment.

    o. Defendant has a practice of failing to maintain the
       accessible elements at the Subject Facility by
       neglecting its continuing duty to review, inspect, and
       discover transient accessible elements which by the
       nature of their design or placement, frequency of usage,
       exposure to weather and/or other factors, are prone to
       shift from compliant to noncompliant so that said
       elements may be discovered and remediated.
       Defendant failed and continues to fail to alter its
       inadequate maintenance practices to prevent future
       recurrence of noncompliance with dynamic accessible
       elements at the Subject Facility in violation of 28 CFR
       § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
       These violations, as set forth hereinabove, made it
       impossible for Plaintiff to experience the same access
       to the goods, services, facilities, privileges, advantages
       and accommodations of the Subject Facility as
       Defendant’s able-bodied patrons and caused his
       danger, anxiety, embarrassment and/or humiliation.

    p. Defendant has failed to modify its discriminatory
       maintenance practices to ensure that, pursuant to its
       continuing duty under the ADA, the Subject Property
       remains readily accessible to and usable by disabled
       individuals, including Plaintiff, as set forth herein, in
       violation of 28 CFR § 36.302 and 36.211. This failure
       by Defendant prevented access to the Plaintiff equal to
       that of Defendant’s able-bodied customers causing
       Plaintiff danger, anxiety, humiliation and/or
       embarrassment.
                             Page 12 of 18
       Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 13 of 18




      23.   The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered.      A complete list of the Subject

Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      24.    Upon information and belief accessible elements at the Subject

Property have been altered and/or constructed since 2010.

      25.   The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      26.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42
                                    Page 13 of 18
        Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 14 of 18



U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      27.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      28.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the subject

property, the structural design of the Subject Facility, and the straightforward nature

of the necessary modifications.

      29.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      30.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      31.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of


                                      Page 14 of 18
        Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 15 of 18



the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      32.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      33.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, HITECH LANDSCAPE, DESIGN & MANAGEMENT,

INC., is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Subject Property, including those alleged herein.




                                     Page 15 of 18
        Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 16 of 18



Considering the balance of hardships between the Plaintiff and Defendant, a remedy

in equity is warranted.

       34.    Plaintiff’s requested relief serves the public interest.

       35.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, HITECH LANDSCAPE, DESIGN &

MANAGEMENT, INC., pursuant to 42 U.S.C. §§ 12188, 12205 and 28 CFR

36.505. Plaintiff will be denied full and equal access to the subject premises, as

provided by the ADA unless the injunctive relief requested herein is granted.

       36.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

§ 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, HITECH LANDSCAPE,
              DESIGN & MANAGEMENT, INC., in violation of the
              ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant,
              HITECH LANDSCAPE, DESIGN & MANAGEMENT,
              INC., to (i) remove the physical barriers to access and (ii)
              alter Sunoco’s to make the Subject Property readily
                                       Page 16 of 18
 Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 17 of 18



      accessible to and useable by individuals with disabilities
      to the full extent required by Title III of the ADA;

C.    That the Court enter an Order directing Defendant,
      pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
      duty to maintain its accessible features and equipment so
      that the facility remains accessible to and useable by
      individuals with disabilities to the full extent required by
      Title III of the ADA;

D.    That the Court enter an Order directing Defendant to
      implement and carry out effective policies, practices, and
      procedures to maintain the accessible features and
      equipment pursuant to 28 C.F.R. § 36.302 and 28 C.F.R.
      § 36.211.

E.    That the Court enter an Order directing Defendant to
      evaluate and neutralize its policies and procedures towards
      persons with disabilities for such reasonable time so as to
      allow them to undertake and complete corrective
      procedures;

F.    An award of attorneys’ fees, costs (including expert fees),
      and litigation expenses pursuant to 42 U.S.C. § 12205;

G.    An award of interest upon the original sums of said award
      of attorney’s fees, costs (including expert fees), and other
      expenses of suit; and

H.    Such other relief as the Court deems just and proper,
      and/or is allowable under Title III of the Americans with
      Disabilities Act.


Dated this the 16th day of January, 2020.




                              Page 17 of 18
     Case 2:20-cv-00083-JEO Document 1 Filed 01/16/20 Page 18 of 18



                           Respectfully submitted,

                           By: s/Amanda H. Schafner___________
                                 Amanda H. Schafner
                                 Bar Number: ASB 5509S54C
                                 Attorney for Plaintiff
                                 The Schafner Law Group, LLC
                                 P.O. Box 841
                                 Birmingham, AL 35201
                                 Telephone: (256) 490-3004
                                 Fax: (205) 847-5126
                                 E-Mail: ahschafner.law@gmail.com


DEFENDANT TO BE SERVED:

HITECH LANDSCAPE, DESIGN & MANAGEMENT, INC.,
c/o Arambage Abesinghe
4028 Lambert Trail
Vestavia, AL 35242




                               Page 18 of 18
